            Case 1:19-cv-02401-CRC Document 10 Filed 02/06/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  REPORTERS COMMITTEE FOR
  FREEDOM OF THE PRESS, et al.,

                           Plaintiffs,

                  v.                                Civil Action No.: 19-2401 (CRC)

  UNITED STATES CUSTOMS AND
  BORDER PROTECTION,

                           Defendant.


                                     JOINT STATUS REPORT

       Pursuant to the Court’s January 6, 2020 Minute Order, the Parties jointly provide the

following status report.

       1.       This matter relates to a Freedom of Information Act (“FOIA”) request that Plaintiffs

submitted on May 6, 2019. See Compl. ¶¶ 14–15 (ECF No. 1).

       2.       Plaintiffs filed their Complaint on August 8, 2019, see Compl., and Defendant filed

its Answer on September 16, 2019, see Answer (ECF No. 6).

       3.       On October 25, 2019, the Parties filed their first Joint Status Report. See Joint

Status Report (ECF No. 7). In that Report, Defendant noted that it was still in the process of

collecting documents in response to the underlying FOIA requests. Defendant further stated that

it planned to discuss with Plaintiff the scope of several subparts of the request. See id. ¶ 4.

       4.       In the Parties’ second status report, Defendant agreed to review and process 500

pages of potentially responsive records that it identified in response to subparts 1, 2, and 3 of

Plaintiffs’ request. ECF No. 8 ¶ 4. On December 20, 2019, Defendant provided a response to
            Case 1:19-cv-02401-CRC Document 10 Filed 02/06/20 Page 2 of 5



Plaintiffs via email stating that it had reviewed 514 pages and was withholding all pages in full

under 5 U.S.C. § 552(b)(6), (b)(7)(C), and (b)(6)(E).

       5.       In the Parties’ most recent status report, Defendant stated that it had identified an

additional 3,725 pages for review and agreed to review those pages and issue all responsive, non-

exempt pages by January 24, 2020. ECF No. 9 ¶ 4. Defendant reviewed and processed 327 pages

of records that it identified as potentially responsive to Plaintiffs’ request.1 On January 24, 2020,

Defendant informed Plaintiff that it was withholding all 327 pages of the records in full pursuant

to pursuant to 5 U.S.C. § 552(b)(6), (b)(7)(C), and (b)(6)(E).

       6.       Since then, the Parties have conferred about a proposed schedule for further

proceedings. As they have not been able to reach an agreement for the proposed schedule, the

Parties provide each of their positions below:

                a.     Defendant’s position: At present, Defendant continues to conduct searches

for responsive documents. Accordingly, Defendant is unable to provide an estimate of the total

number of potentially responsive pages remaining for review. Defendant agrees, however, to

continue processing records on a rolling basis. Defendant further states that it anticipates issuing

a final release to Plaintiff by April 30, 2020.

                With respect to Plaintiffs’ proposed schedule, in light of Defendant’s pending

search queue, the proposed schedule is infeasible.         As of February 4, 2020, Defendant’s

eDiscovery team had more than 100 open cases. In some instances, these cases involve data pulls

with just a single search. But in others, they involve searches encompassing 30 or more custodians




1
 As Defendant has explained to Plaintiffs’ counsel, subsequent to the last Status Report, Defendant
determined that the 3,725 pages (which were an Excel spreadsheet) could be reformatted so that it
required only 327 pages when printed. Defendant reviewed the spreadsheet in its entirety.
         Case 1:19-cv-02401-CRC Document 10 Filed 02/06/20 Page 3 of 5



with or without key words. And others involve Enterprise Searches (searching all 75,000 CBP e-

mail boxes) using multiple key words.

               At present, the searches for responsive records are in the search queue. Requiring

Defendant to meet the schedule Plaintiffs propose below would require Defendant to move

Plaintiffs’ request ahead of other similarly situated requesters whose requests are in the queue.

Additionally, it is not possible for Defendant to know how much data will be included in each case

until the data are pulled and refined, as needed. Accordingly, Defendant strongly objects to a

schedule requiring it to complete the searches by March 2, 2020. Defendant’s proposed schedule

is based on the eDiscovery team’s experience with CBP data discovery tools, taking into account

the space and data strain on CBP servers mentioned above. Additionally, Defendant will need

time to engage the FOIA office to determine timeline and next steps in terms of undertaking the

review of the search results, making a March 6 deadline for the first release also infeasible. 2

Accordingly, Defendant respectfully requests that the Court enter the accompanying Proposed

Order, which provides that the Parties will file another status report by March 6, 2020.

               b.      Plaintiffs’ position: notwithstanding that Defendant has had Plaintiffs’

FOIA request for nine months, it has not (i) completed its searches for records responsive to

Plaintiffs’ requests, (ii) identified the total number of responsive records, or (iii) committed to a

definite monthly process rate. Moreover, there exists a large discrepancy between the number of

pages Defendant agreed to review in the parties’ third status report—3,725—and the number of



2
  As noted, April 30 is the date by which Defendant anticipates being able to issue a final
response. If, however, the search results are voluminous, Defendant may not be able to issue its
final response by April 30. To that end, Defendant commits to provide Plaintiffs with a page-
count of potentially responsive records as soon as possible after the searches are complete. At that
time, Defendant will also be able to provide Plaintiffs with a more concrete estimate of when a
final response will be released.
            Case 1:19-cv-02401-CRC Document 10 Filed 02/06/20 Page 4 of 5



pages Defendant stated it reviewed in its January 24, 2020 response to Plaintiffs—327.

Accordingly, in light of the length of time Plaintiffs’ request has been pending, and Defendant’s

failure to have even completed its searches for responsive records, Plaintiffs respectfully request

that this Court order Defendant to (i) complete its search for records responsive to Plaintiffs’

request by March 2, 2020, and provide Plaintiffs the total number of outstanding pages that are

responsive to Plaintiffs’ request, (ii) process at least 500 pages of records per month for release to

Plaintiff, with the first production to be made on March 6, 2020, and (iii) complete its production

of records responsive to Plaintiffs’ request by April 30, 2020.

       7.       The Parties have provided Proposed Orders reflecting their positions on further

proceedings.

February 6, 2020                               Respectfully submitted,

                                               TIMOTHY J. SHEA
                                               D.C. Bar #437437
                                               United States Attorney

                                               DANIEL F. VAN HORN
                                               D.C. Bar #924092
                                               Chief, Civil Division

                                       By:     /s/ Brian J. Field
                                               BRIAN J. FIELD
                                               D.C. Bar #985577
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2551
                                               E-mail: Brian.Field@usdoj.gov

                                               Counsel for Defendant


                                               /s/ Katie Townsend
                                               Katie Townsend
                                               DC Bar No. 1026115
                                               Email: ktownsend@rcfp.org
Case 1:19-cv-02401-CRC Document 10 Filed 02/06/20 Page 5 of 5



                           Adam A. Marshall
                           DC Bar No. 1029423
                           Email: amarshall@rcfp.org
                           REPORTERS COMMITTEE FOR
                           FREEDOM OF THE PRESS
                           1156 15th Street NW, Suite 1020
                           Washington, DC 20005
                           Phone: 202.795.9300
                           Facsimile: 202.795.9310

                           Counsel for Plaintiff, Reporters
                           Committee for Freedom of the
                           Press
